Citation Nr: 1410196	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  12-23 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to special monthly compensation pursuant to 38 U.S.C.A. § 1114(k) (West 2002) based upon loss of use of the right hand.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to August 1957 and from September 1957 to December 1963.

This appeal to the Board of Veterans' Appeals (Board) arises from a January 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio ("Tiger Team"), which denied entitlement to special monthly compensation based upon loss of use of the right hand.  The Veteran filed a Notice of Disagreement (NOD) in September 2010.  The RO issued a Statement of the Case (SOC) in July 2012.  In August 2012, the Veteran filed his Substantive Appeal (VA Form 9).  Thus, the Veteran perfected a timely appeal of this issue.  The RO in Buffalo, New York, currently has jurisdiction over this appeal.

In his August 2012 Substantive Appeal, the Veteran requested a Central Office Board hearing.  In August 2013, the RO sent the Veteran a letter, which notified that his hearing had been scheduled for October 2013.  The Veteran failed to appear for the October 2013 hearing, and he provided neither an explanation for his absence nor requested to reschedule the hearing.  Accordingly, the Board deems his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran maintains that the nerve, tendon and blood vessel damage to his right hand, as well as the status post intra-articular fracture of the proximal phalanx of the right ring and little fingers with degenerative joint disease, results in a loss of function of his right hand.  By way of example, the Veteran elaborates that his occupation was that of a breakfast and kitchen cook; and, as a result of a loss of function in his right hand, he is now no longer employable in that occupation because he is unable to manipulate the use of his right hand when handling pots, pans, and cookware.  Therefore, the Veteran contends that the combined effect of his service connected right hand disabilities severely limits his remedial tasks with his dominant hand, and thus should entitle him to special monthly compensation (SMC) based upon loss of use of one hand.  (See Veteran's Statements, dated June 2009, August 2009, September 2010, and August 2012).

The Veteran is currently evaluated at the 20-percent rate for his service connected nerve damage, tendon damage, and blood vessel damage of the right hand pursuant to Diagnostic Code 8512.  Although the Veteran seeks only entitlement to SMC based upon loss of use of the right hand, the better approach for rating purposes is reflected by Diagnostic Code 8512 pertaining to incomplete or complete paralysis of the hand, in which a maximum 70 percent (major) evaluation is provided for complete paralysis demonstrated by evidence of substantial loss of use of the hand.  If complete paralysis of the hand is present, there may be an analogy to loss of use of the hand, for which a maximum 70 percent (major) rating is also provided for under Diagnostic Code 5125, and may also provide a basis for entitlement to SMC pursuant to 38 U.S.C.A. § 1114(k) based upon loss of use of one hand.  See 38 C.F.R. § 4.71a, Diagnostic Code 5125, Footnote 1 (2012).

In either event, if a maximum rating is determined to be warranted under Diagnostic Code 8512 or 5125; or, if a lessor rating of 50 percent (for incomplete paralysis of the hand) is determined to be warranted under Diagnostic Code 8512, for the service connected nerve damage, tendon, damage and blood vessel damage of the right hand, there may also be a valid basis to infer a claim of entitlement to a total disability rating based on individual unemployability (TDIU) pursuant to 38 C.F.R. § 4.16(a), due to the Veteran's service connected right hand disabilities, and his allegations of how the functional limitations caused by the service-connected right hand disabilities have affected his occupation as a cook.

In view of the foregoing, the Board observes that the outcome of the unadjudicated claim for an increased rating for the service connected nerve damage, tendon damage, and blood vessel damage of the right hand, could materially affect the result of the currently certified appeal on the issue of entitlement to SMC.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Since the decision on the issue of whether an increased schedular rating is warranted for the Veteran's service connection nerve, tendon, and blood vessel damage of the right hand, under Diagnostic Code 8512 or by analogy under Diagnostic Code 5125, impacts on the issue pertaining to SMC, the latter issue must be held in abeyance pending adjudication of the increased rating issue.  See also Hoyer v. Derwinski, 1 Vet. App. 208, 209-210 (1991).

Under the circumstances of this case, the Board finds that a medical opinion would be helpful in resolving the matter of an increased rating for the service connected nerve damage, tendon damage, and blood vessel damage of the right hand, to include whether this right hand disability results in loss of use of the right hand pursuant to Diagnostic Code 8512, or by analogy to Diagnostic Code 5215.  Hence, the RO/AMC should arrange for the Veteran to undergo a VA neurological and orthopedic examination(s), by an appropriate examiner(s).  The Veteran is hereby notified that it is his responsibility to report for the examination(s) scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

The Board notes that additional treatment records were submitted into the Veteran's paperless claims file since the most recent readjudication of the issue concerning SMC in the July 2012 SOC.  To date, these records have not been reviewed by the Agency of Original Jurisdiction (AOJ), and no waiver from the Veteran was received.  However, the Board finds that the Veteran is not prejudiced by this lack of review by the AOJ, as, upon remand, the AOJ will be able to review these records in the first instance during their readjudication of the appeal.

Accordingly, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Buffalo, New York, are dated from March 2013, which includes records from the Binghamton, New York, VA Community-Based Outpatient Clinic (CBOC).  On remand, all pertinent VA treatment records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

Therefore, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain all pertinent VA outpatient treatment records from the Buffalo, New York, VAMC, to include records from the Binghamton, New York, CBOC, dated since March 2013 that have not been secured for inclusion in the record.  

All attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for an appropriate VA neurological and orthopedic examination(s) to determine the severity of the Veteran's service-connected: (1) nerve damage, tendon damage, and blood vessel damage of the right hand, and (2) status post intra-articular fracture of the proximal phalanx of the right ring and little finger with degenerative joint disease.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA and VBMC) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to Virtual VA and/or VBMS, any relevant treatment records contained in Virtual VA and/or VBMS must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

Specifically, the examiner is asked to provide medical opinions addressing the following:

i. What functions can the Veteran perform (and do) with his right hand and fingers (i.e., grasping, gripping, writing, manipulation, etc.)?

ii. Does the Veteran suffer from complete ankylosis of two major joints of his upper right extremity?

iii. Does the Veteran suffer from paralysis of all intrinsic muscles of the right hand, and from paralysis of some or all flexors of the right wrist and fingers?

iv. Does the Veteran have any effective useful function remaining in the right hand and fingers?

v. Are the Veteran's service-connected right hand disabilities (i.e., nerve damage, tendon damage, and blood vessel damage of the right hand; and status post intra-articular fracture of the proximal phalanx of the right ring and little fingers with degenerative joint disease) when taken together or separate, analogous to loss of use of one hand, which, by regulation provides, will be found to exist when function of the hand would be no better than if the hand was amputated and replaced by a suitable prosthesis?

vi. Provide a medical opinion concerning the extent of the social and industrial impairment resulting solely from the Veteran's service-connected right hand disabilities (i.e., (i.e., nerve damage, tendon damage, and blood vessel damage of the right hand; and status post intra-articular fracture of the proximal phalanx of the right ring and little fingers with degenerative joint disease).  In making this assessment, the examiner must address whether the Veteran's service-connected right hand disabilities alone are so disabling as to render him unemployable.  A pertinent medical, education, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected right hand disabilities must be considered in the opinion.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Then, after any additional development deemed necessary by the RO/AMC has been accomplished, adjudicate the issues of entitlement to an increased rating for nerve damage, tendon damage, and blood vessel damage of the right hand, currently rated at 20 percent disabling; and entitlement to a TDIU rating due exclusively to the service-connected right hand disabilities, to include whether the TDIU claim should be referred to the Director of VA Compensation and Pension for extraschedular consideration.  If the determination is adverse to the Veteran, the Veteran and his representative should be provided written notice of the adverse action and of the Veteran's right to appeal.  (NOTE: If, and only if, the Veteran initiates an appeal and, following issuance of a Statement of the Case, completes an appeal, should the issues concerning (1) an increased rating for nerve damage, tendon damage, and blood vessel damage of the right hand, and (2) a TDIU rating due exclusively to the service-connected right hand disabilities, be returned to the Board).

4.  After the above actions have been completed, readjudicate the issue of entitlement to SMC pursuant to 38 U.S.C.A. § 1114(k) based upon loss of use of the right hand.  If the determination remains adverse to the Veteran, the Veteran and his representative should be furnished a Supplemental SOC (SSOC), and they should be afforded them the appropriate period of time within which to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals 

for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).




_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

